DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alice Lee-Dutra on January 19, 2022.
The application has been amended as follows:
	In claim 43, “, and anti-diarrhea agents, or any combinations” on line 5-6 has been changed to “, anti-diarrhea agents, and any combinations”.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art teaches decreasing submental fat in a subject by administering deoxycholic acid, wherein 0.4 mL per injection site is administered in the submental region. However, the art does not teach decreasing submental fat in a subject by administering a plurality of subcutaneous injections of deoxycholic acid to injection sites that are spaced about 1.0 cm apart from each other, wherein each injection has a volume of about 0.2 mL, the plurality of subcutaneous injections contains up to 24 injections, and the administering step is repeated up to 3 times at 4-week intervals, as claimed. In addition, Declaration submitted on 4/26/2021 demonstrates that the claimed deoxycholic acid administration regimen results in a statistically significant outcome (superior efficacy), with zero severity.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNN Y FAN/Primary Examiner, Art Unit 1651